[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             JUNE 15, 2007
                              No. 06-14175                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                D. C. Docket No. 05-00257-CR-3-SLB-PWG

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

SHANNON ROSHUN THOMPSON,

                                                     Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                               (June 15, 2007)

Before ANDERSON, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

     Appellant Shannon Roshun Thompson appeals his conviction for possession
with intent to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1). On

appeal, Thompson argues that the district court erred in denying his motion to

suppress evidence seized from a warrantless search of his person just prior to his

arrest, which was purportedly based on eyewitness information from a confidential

informant and the arresting officers’ own knowledge. He argues that the search

was a per se Fourth Amendment violation because it did not fall under one of the

recognized exceptions to the Fourth Amendment’s warrant requirement.

      “A district court's ruling on a motion to suppress presents a mixed question

of law and fact.” United States v. Zapata, 180 F.3d 1237, 1240 (11th Cir. 1999).

We accept the district court's factual findings as true unless the findings are shown

to be clearly erroneous. Id. “[A]ll facts are construed in the light most favorable to

the prevailing party below.” United States v. Bervaldi, 226 F.3d 1256, 1262 (11th

Cir. 2000). The district court’s application of the law to the facts is reviewed de

novo. Id. We also review de novo a district court’s determinations of probable

cause. United States v. Butler, 102 F.3d 1191, 1199 (11th Cir. 1997).

      “‘[T]he Fourth Amendment permits warrantless arrests in public places

where an officer has probable cause to believe that a felony has occurred.’” United

States v. Goddard, 312 F.3d 1360, 1362-63 (11th Cir. 2002) (quoting Florida v.

White, 526 U.S. 559, 565, 119 S. Ct. 1555, 1559, 143 L. Ed. 2d 748 (1999)). Law



                                           2
enforcement officers have probable cause to arrest when the facts and

circumstances within their collective knowledge, “or of which they have

reasonably trustworthy information, would cause a prudent person to believe that

the suspect has committed or is committing an offense.” Craig v. Singletary,

127 F.3d 1030, 1042 (11th Cir. 1997) (habeas case). We have held that the

collective knowledge of law enforcement officers may be examined if they

“maintained at least a minimal level of communication during their investigation.”

United States v. Willis, 759 F.2d 1486, 1494 (11th Cir. 1985). We decide probable

cause issues on an objective basis, without regard to the subjective beliefs of law

enforcement officers. Craig, 127 F.3d at 1042.

      The “search incident to a lawful arrest is a traditional exception to the

warrant requirement of the Fourth Amendment.” United States v. Robinson,

414 U.S. 218, 224, 94 S. Ct. 467, 471, 38 L. Ed. 2d 427 (1973). The Supreme

Court has indicated that “[i]t is axiomatic that an incident search may not precede

an arrest and serve as part of its justification.” Sibron v. New York, 392 U.S.

40, 63, 88 S. Ct. 1889, 1902, 10 L. Ed. 2d 917 (1968). Nonetheless, where the

search of the person is followed quickly by a formal arrest supported by probable

cause, the Supreme Court has stated that it does not “believe it particularly

important that the search preceded the arrest rather than vice versa.” Rawlings v.



                                           3
Kentucky, 448 U.S. 98, 111, 100 S. Ct. 2556, 2564, 65 L. Ed. 2d 633 (1980).

      Because the warrantless search of Thompson’s person was just prior to his

arrest, which was in public and supported by probable cause, we conclude that the

denial of Thompson’s motion to suppress was proper. Accordingly, we affirm

Thompson’s conviction.

      AFFIRMED.




                                         4